Title: From John Adams to Philippe Jean Joseph Lagau, 13 February 1783
From: Adams, John
To: Lagau, Philippe Jean Joseph


Sir,
Paris. 13th. February. 1783—

I have recd. this morning the letter you did me the honor to write me the 31st. January, & knowing nothing of Mr: Harras I opened the letter to him according to your express desire. The letter enclosed I shall send by the first opportunity to America. The letter to Mr: Harras I shall seal again & send to the Hague—but I know nothing of such a person—.
The Bill of exchange you speak of I have never recd. nor before heard of. I suspect you may have been imposed on—
I am very anxious abt. a young American of 15. or 16. years of age, who was to have passed thro’ Hamburg to the Hague, in Decr: or Jany: but I’ve heard nothing of him— He was at Stockholm the beginning of Decer: since wh: I have heard nothing of him. If you have heard any thing of him at Copenhagen, Hamburg, or elsewhere, you will oblige me much to let me know it—
I am, Sir, / yr:—